Opinion issued August 11, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00019-CR
———————————
JORGE ALONZO
VARGAS, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 15 
Harris County, Texas

Trial Court Cause No. 1697117

 
MEMORANDUM
OPINION
Appellant,
Jorge Alonzo Vargas, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp
and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).